The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 26, 2014

                                    No. 04-14-00180-CR

                                      Leonardo RIVAS,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-04-10954-CR
                     The Honorable Camile G. Dubose, Judge Presiding


                                       ORDER
       Appellant filed his third motion for extension of time to file the brief. We GRANT
appellant’s motion and ORDER appellant to file his brief on or before July 23, 2014. Appellant
is advised that no further extensions will be granted absent written proof of extraordinary
circumstances.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court